Parker, J.
(dissenting) — I cannot bring myself to the conviction that the evidence in this case has that certainty which the law contemplates shall be required to support a judgment of life imprisonment against an accused. I am not prepared to say that the testimony of the child prosecuting witness was erroneously received by the learned trial judge, but I am of the opinion that her testimony alone, and, as I view the record, there is no other evidence of any consequence against the accused, should not be regarded as sufficient to support this judgment without corroboration. I think', in the light of the admitted physical facts, which seem so contradictory of her story, her testimony should not be regarded as that of a witness needing no further corroboration. As I view the case, the appellant should at least be granted a new trial, though I do not lose sight of the general rule that the granting or refusing of a new trial is within the sound discretion of the trial court. This, however, is, in substance, a capital case involving the highest penalty known to the law of our state, and, in such cases, it seems to me that the appellate court should feel at liberty to. view this discretion of the trial court in some degree more critically than in a case of less moment.